Whitfield, J.,
dissenting — In Ex parte Theisen, 30 Fla. 529, 11 South. Rep. 901, 32 Am. St. Rep. 36, this court held that' “the constitution has by Article XIX *516provided a way by election for absolute prohibition, and the legislature has provided for the elction under this Article;” and that statutory provisions requiring that all applications for a license to sell liquor must be signed by a majority of the registered voters of the district “provide a test as to the personal fitness of the applicant to engage in the business of retail liquor selling in counties and districts where the right to sell has not been denied by vote under the local option provisions” of the constitution.
In State ex rel. Mira v. Smith, 26 Fla. 427, 7 South. Rep. 848, it is held that Article XIX of the Constitution “is, as to any county or election district in which it is not actually operative through an election resulting-in favor of prohibition, not a limitation upon the power of the legislature further than the rules it prescribes for calling and conducting an election upon the issue of prohibition, and the resulting effect given by it to a majority vote in fayor of prohibition. It says nothing as to the regulation of the sale of intoxicating liquors, wines, or beer, in any county or district where it has not been put in force. In other words, it is not á regulation of the sales of these intoxicants, and was never intended as such, but only as a provision for submitting the issue of prohibition or sale, and declaring the effect of a majority vote in favor of prohibition in a county or election district. As to any locality in which it is not in actual force by virtue of a majority vote, the legislature is as free to prescribe regulations of the sale as it would be if no such article or provision was to be found in the constitution. Of course the article is no more in force in a county or district where a majority of the electors have voted against prohibition than in one where no election under it has ever been held. Not *517being a regulation of the sale of the intoxicants where sales are permitted, but merely a regulation of the mode of ascertaining the public sentiment of a county or election district, as represented by a majority of registered voters; as to whether the sale of such intoxicants shall be prohibited, and a declaration of the effect of a majority vote cast in favor of prohibition, it cannot be regarded as superseding, or as intended to supersede, any existing regulation of sales. It does not pretend to regulate sales where the sale of such intoxicants is allowed.” See State ex rel. v. Brown, 19 Fla. 563; State ex rel. v. D’Alemberte, 30 Fla. 545.
The decisions in the above cases are to the effect that Article XIX of the constitution affords the means for determining whether the sale of intoxicating liquors shall be prohibited in a county or election district, and that where a statute requires an applicant for license as a liquor dealer to procure the signatures of a majority of the registered voters of a district to a petition as a prerequisite for a license to sell intoxicating liquors in such district, the purpose of such statute is a regulation to provide a test as to the personal fitness of the applicant as a dealer in intoxicating liquors.
In Ex parte Lewinsky, 66 Fla. 324, it is held that “in counties where the sale of intoxicating liquor is permitted under Art. XIX of the Constitution, the legislature is still free to reguláte the sale, so long as it stops short of actual or practical prohibition.”
If the purpose of a statute requiring, as a prerequisite to procuring a license as a liquor dealer, a petition signed by registered voters of an election district, is not to provide a test as to the personal fitness of the applicants for license as dealers' in intoxicating liquors as *518heretofore held by this court, but such purpose is “to decide whether the sale of intoxicating liquors, wines or beer shall be prohibited therein,” then a requirement that to. get a license as a liquor dealer the applicant’s petition shall be signed by a majority of all or by any portion of the registered voters, whether a majority of the registered voters of each of the two races or a small part of the registered voters as an entirety, would violate the purpose of Section 1 of Article XIX of the Constitution Avhich provides that the question ‘Svliether the sale of intoxicating liquors, wines or beer shall be prohibited" in a county shall “be determined by a majority vote of those voting at the election called under this section,” “upon the application of one-fourth of the registered voters in any county.” If the question of prohibition or sale of intoxicating liquors in a county or election district is determined' by those who may sign the petition of an applicant for license as a liquor dealer, under the requirements of. a statute, then the purpose of Article XIX is violated where the number of signers required by the statute is any number of persons whatever. If the statute conflicts with the constitution it is immaterial whether the conflict is reasonable or unreasonable. In determining the validity of a statute the question is not whether it reasonably conflicts but whether it undoubtedly conflicts with a provision of organic law.
“The reasonableness or justice of the deliberate act ol the legislature, so long as it does not contravene some provision of organic law, is a matter for legislative consideration, and not subject to judicial control.” State ex rel. Lamar, Attorney General v. Dillon, 32 Fla. 545.
“In passing upon the constitutionality of statutes gen*519erally no matter from what standpoint the assault thereon may be made, it is a well settled and cardinal rule that nothing but a clear violation of the constitution will justify the courts in overruling the legislative will; and where there is a reasonable doubt as to the constitutionality of an act it must be resolved in favor of the act and i-t should be upheld.” State ex rel. Turner v. Hocker, 36 Fla. 358.
Legislation should be interpreted with reference to the practical conditions that may have induced it and the limitations of organic law that are undoubtedly applicable thereto. As regulations to conserve the public welfare are within the discretion of the legislature, subject to applicable constitutional limitations, a statute should not be nullified by the courts unless it is in undoubted conflict with some identified provision of the State or Federal Constitution.
If Article XIX relates solely to elections to be held in any county to determine “whether the sale of intoxicating liquors, wines or beer shall be prohibited therein” and does not affect the legislative authority to regulate “the sale” where “the sale” is not “prohibited,” and if a statute requiring, as a prerequisite to obtaining a license, that a majority of the registered voters of the election district shall sign the petition’ of the applicant for license to sell liquors, is a regulation within the police power of the State providing “a test as to the personal fitness of the applicant to engage in the business of retail liquor selling in counties and districts where the right to sell has not been denied by vote under” Article XIX, then it seems that a statute requiring the petition of any applicant for a license to sell liquor to be signed by a majority of the white voters and a majority *520of the colored voters of the district, is also a regulation relating to the “personal fitness of the applicant” and that it is within the, police power of the State unless it violates organic law.
If, as it purports to be, the statute is a regulation providing a test as to the personal fitness of a person who desires to be licensed as a dealer in intoxicating liquors where sales are lawful, there is no conflict with the purpose of Article XIX in the absence of a showing that “the sale of intoxicating liquors, wines or beer is prohibited”' by the statute in violation of Article XIX or that its operation causes “actual or practical prohibition.” When no constitutional provision is violated by a statute, its reasonableness or its wisdom cannot be determined by the courts.
Inability to get the signatures of a majority of the white voters and of a majority of the colored voters of an election district will have no greater effect in causing unlawful prohibition than would an inability to get a majority of the registered voters as an entirety or inability to pay the license tax.
The allegations of facts contained in the alternative writ do not show an actual inability to get the signatures of a majority of the voters of each of the two races as required by the statute, and the courts cannot, even, upon allegations of possible consequences, assume that a statute cannot be applied without violating organic law, when its terms are not in positive conflict with some provision of the, State or Federal Constitution. A majority of the registered voters of each of the two named races in an election district may vouch for the personal fitness of an ’ applicant to sell intoxicating liquors; by signing his petition, when they would not *521vote against prohibition of the sale of liquors in the district at an election under Article XIX. It does not appear as matter of law or of common knowledge or by admitted allegations that a majority of the registered voters of each of the two named races, in an election district where intoxicating liquors máy lawfully he sold,.will refuse to sign the petition of personally fit applicants for license as dealers in intoxicating liquors' in the district, thereby causing “the sale of intoxicating liquors, wines or beer to be prohibited therein,” in violation of Article XIX.
Chapter 7290 Acts of 1917 appears from its terms, taken in the light of previous decisions of this court, to be a regulation for determining under the police power of the State the “personal fitness” of applicants to be licensed as dealers in intoxicating liquors., and such chapter does not relate to the question “whether the sale of intoxicating liquors, wines or beer shall be prohibited” in any county or district of the State. The regulations do not in terms or by necessary intendment relate to the subject of Article XIX of the State constitution as construed by previous decisions of this court, nor do they in terms or apparent effect, cause unlawful prohibition; and there is no showing that in practical operation the statute will effectuate prohibition in violation of Article XIX of the constitution. It does not appear to me beyond a reasonable doubt that the statute violates Article XIX of the constitution. See Lassiter v. Bryan, 67 Fla. 478, 65 South. Rep. 590.